MARSHALL, J.
The foregoing contains, it is thought, a fair statement of the facts disclosed by the evidence. It is difficult to see how any different conclusion could have been arrived at than the one complained of. When the defendant declared the contract of sale rescinded and took back the papers, and respondent accepted the situation by demanding *505back his. money, that substantially ended the sale contract by mutual agreement. That was confirmed by appellant’s surreptitiously obtaining possession of one of the keys, taking possession of the store and excluding respondent therefrom, the latter acquiescing therein by making no demand except for a return of the $50.
By the Court. — The judgment is affirmed.